Citation Nr: 0911318	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for postoperative total 
hysterectomy, to include as due to radiation exposure.

2.  Entitlement to service connection for a psychiatric 
disability, to include dysthymia. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, spouse and friend


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2001 and March 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which, in 
pertinent part, denied service connection for the above 
conditions and determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a back condition.  

In May 2005, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

In decisions dated in March 2006 and May 2008, the Board 
decided some issues and remanded others for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In September 2008, the AMC issued a supplemental statement of 
the case (SSOC) as to the issues of entitlement to service 
connection for a psychiatric disability and residuals of a 
hysterectomy.  The AMC also issued a statement of the case 
(SOC) on the issue of new and material evidence to reopen the 
claim of service connection for a back condition.

In October 2008 the Veteran submitted a VA Form 9, in which 
she indicated that she wanted another hearing before a member 
of the Board at a local RO.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




